Citation Nr: 0702635	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus, to include the threshold matter of propriety of 
reduction of separate 10 percent ratings for pes planus of 
each foot.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1992 to June 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  That rating 
decision, in pertinent part, granted service connection for 
bilateral pes planus, and assigned a 10 percent rating for 
each foot.  A subsequent (July 2003) rating decision by the 
RO found that the October 2002 rating decision was clearly 
and unmistakably erroneous, and that a single 10 percent 
evaluation should be assigned for the bilateral pes planus.  
The veteran filed his notice of disagreement (NOD) in August 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the RO has addressed the matter on appeal as strictly a 
legal question focusing on whether it was proper to assign 
separate ratings for each foot for moderate pes planus, the 
Board notes that the veteran is actually arguing that his pes 
planus disability is more than moderate in degree, 
bilaterally.  His NOD was received within the time provided 
for filing a NOD with the initial rating assigned in October 
2002, and his contention is that his pes planus disability 
has been severe bilaterally since his separation from 
service.  

Private evidence received in May 2005 appears to show a more 
severe disability than was found on January 2002 VA 
examination.  It also indicates ongoing treatment for pes 
planus.  

A VA examination is needed to determine the current severity 
of the pes planus.  It is also noteworthy that where, as 
here, the appeal is from the initial rating assigned for a 
disability with the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
it is necessary to obtain any records of treatment the 
veteran received for pes planus throughout the appeal period.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
pes planus since June 2002 and to provide 
any releases necessary for records of such 
treatment or evaluation to be obtained.  
The RO should obtain complete records of 
the treatment and evaluations from all 
sources identified, specifically to 
include all records from Dr. Haas.

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's service-
connected bilateral pes planus.  His 
claims folder must be reviewed by the 
examiner in connection with the 
examination.  Any indicated tests or 
studies must be completed.  The findings 
reported must be sufficiently detailed to 
address all criteria in the rating 
schedule (in that regard, the examiner 
should be provided a copy of the rating 
criteria for 38 C.F.R. § 4.71a, Code 
5276).  The examiner should explain the 
rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim, with consideration of the 
possibility of staged ratings, if 
appropriate.  See Fenderson, supra.  If 
the benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


